      Case 4:19-cr-00020-MW-CAS Document 58 Filed 11/15/19 Page 1 of 2



          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

UNITED STATES OF AMERICA

                   Plaintiff

v.                                                 Case No.: 4:19cr20-MW

JAMES WOODEN
 and
NATHAN LEE DAVISON

                   Defendants
                                              /

      NOTICE OF COMPLETED ADMINISTRATIVE FORFEITURE

      On March 6, 2019, defendants James Wooden and Nathan Lee Davison were

indicted in a seven-count indictment. (Doc. 1) Included in the indictment were

various firearms and ammunition to be forfeited.

      At this time, the Bureau of Alcohol, Tobacco, Firearms, and Explosives has

completed the administrative forfeiture of the assets listed in the indictment and no

judicial forfeiture proceedings are necessary in the above criminal matter.




                                          1
Case 4:19-cr-00020-MW-CAS Document 58 Filed 11/15/19 Page 2 of 2



Dated this 15th day of November, 2019.

                              Respectfully submitted,

                              LAWRENCE KEEFE
                              United States Attorney

                              /s/ Andrew J. Grogan
                              ANDREW J. GROGAN
                              Assistant United States Attorney
                              Northern District of Florida
                              Florida Bar No. 85932
                              111 North Adams Street, Fourth Floor
                              Tallahassee, Florida 32301
                              (850) 942-8430
                              andrew.grogan@usdoj.gov




                                 2
